Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-2, 4-5, 7-8, 10-13 and 15 are pending. 
2.	Applicant's amendments to claims 1, 4, 7 and 13 as well as cancellation of claim 3 in the reply filed on 8/31/2022 are acknowledged. 
	Claims 1-2, 4-5, 7-8, 10-13 and 15 are examined on the merits.
3.	The rejections and objections not recited in this action are withdrawn.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


				Written Description
5.	Claim 1-2, 4-5, 7-8, 10-13 and 15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

A review of the language of claims indicates that the claims are broadly drawn to a genus of silencing element comprising a dsRNA having a first strand comprising at least 21 nucleotides targeting SEQ ID NO:1280 and a second strand that is a complement thereof and having insecticidal activity. 
Instant claims read on dsRNA with any size given the interpretation of “a complement thereof”.
The specification teaches generating transgenic maize with stack trait comprising a nucleic acid molecule encoding an IPD079 polypeptide having insecticidal activity and a dsRNA silencing element targeting Diabrotica nirgifera virgifera coatomer, gamma subunit (Figure 1, and Example 2).
First, the specification only describe dsRNA as silencing element having insecticidal activity with first strand that comprises at least 21 contiguous nucleotides of SEQ ID NO: 1280 and the second strand that is the complement thereof. The specification fails to describe dsRNA with any size that can be used in combination with IPD079 insecticidal polypeptide except for dsRNA larger than 21 bp. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of silencing element comprising at least 21 nucleotides targeting SEQ ID NO:1280 and having insecticidal activity.  Applicants only describe species targeting SEQ ID NO:1322 which is dsRNA that  comprises at least 21 contiguous nucleotides of SEQ ID NO: 1280 and the complement thereof.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for variants of SEQ ID NO: 1280, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
To overcome the rejection, it is suggested to replace “ a complement thereof” with –the complement thereof--.
Applicants traverse in the paper filed 8/31/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claim amendments and cancellation would render the rejection moot (response, page 5).
The Office contends that as discussed above, the rejection is still maintained in that instant claims still read on dsRNA with any size.  

Conclusion

No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LI ZHENG/Primary Examiner, Art Unit 1662